                    Case 19-11240-LSS          Doc 291      Filed 07/02/19      Page 1 of 4



                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                        :
    In re:                                              :      Chapter 11
                                                        :
    FTD Companies, Inc., et al.,1                       :      Case No. 19-11240 (LSS)
                                                        :
                      Debtors.                          :      (Jointly Administered)
                                                        :
                                                        :      Re: Docket Nos. 19, 60, 219, 284
                                                        :

                         AMENDED AND RESTATED SUPPLEMENTAL
                        DECLARATION OF ALAN D. HOLTZ IN SUPPORT
                     OF DIP FINANCING AND CASH COLLATERAL MOTION

                     I, Alan D. Holtz, hereby declare under penalty of perjury and pursuant to

28 U.S.C. § 1746 that the following is true and correct to the best of my knowledge and belief:

                     1.      I am the appointed Chief Restructuring Officer of the debtors and debtors

in possession in the above-captioned chapter 11 cases (collectively, the "Debtors"). In addition,

I am a Managing Director of AlixPartners, LLP ("AlixPartners") and a Managing Director of

AP Services, LLC ("APS"), which is an affiliate of AlixPartners.2 I am authorized to make this




1
             The Debtors are the following 15 entities (the last four digits of their respective taxpayer
             identification numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That,
             Inc. (9936); Florists' Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver
             LLC (7104); FSC Phoenix LLC (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc.
             (4509); FTD Group, Inc. (9190); FTD Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards,
             Inc. (3462); Provide Commerce LLC (0019); and Provide Creations, Inc. (8964). The Debtors'
             noticing address in these chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
2
             On June 6, 2019, the Debtors filed the Debtor's Application for an Order Authorizing them to (I)
             Employ and Retain AP Services, LLC and (II) Designate Alan D. Holtz as Chief Restructuring
             Officer and Scott M. Tandberg as Associate Restructuring Officer, Nunc Pro Tunc to the Petition
             Date (D.I. 81) (the "APS Retention Application"). The APS Retention Application is scheduled
             to be considered at a hearing before the Court on July 2, 2019.




RLF1 21497705v.1
                   Case 19-11240-LSS       Doc 291       Filed 07/02/19     Page 2 of 4



supplemental declaration (this "Amended Supplemental Holtz Declaration") on behalf of the

Debtors.

                   2.    I submit this Declaration in support of the Debtors' Reply to the Objection

of the Official Committee of Unsecured Creditors to the Motion of the Debtors to Obtain

Postpetition Financing and Use Cash Collateral (the "Reply").3

                   3.    I previously submitted the Declaration of Alan D. Holtz in Support of

Certain First-Day Motions (D.I. 4) (the "Original Holtz Declaration") in support of, among other

motions, the DIP Motion. I hereby reaffirm the Original Holtz Declaration as it applies to the

DIP Motion.

                   4.    I also previously submitted the Supplemental Declaration of Alan D. Holtz

in Support of DIP Financing and Cash Collateral Motion (D.I. 284-1) (the "Supplemental Holtz

Declaration"). This Amended Supplemental Holtz Declaration amends and restates the

Supplemental Holtz Declaration in its entirety.

                   5.    Except as otherwise indicated, all statements set forth in this Supplemental

Declaration are based on (a) my personal knowledge, (b) my review of relevant documents,

(c) information provided to me by AlixPartners and/or APS employees working under my

supervision, (d) information provided to me by, or discussions with, the Debtors' management

team, employees or the Debtors' other advisors or (e) my opinion based upon my experience.

If called to testify, I could and would testify to the facts and the opinions set forth herein.




3
         Capitalized terms used but not otherwise defined herein shall have the respective meanings
         ascribed to such term in the Reply.
                                                   -2-

RLF1 21497705v.1
                   Case 19-11240-LSS       Doc 291       Filed 07/02/19     Page 3 of 4



                    ADDITIONAL FACTS RELEVANT TO THE DIP MOTION

                   6.    The $15.5 million Winddown Budget is expected to provide funding for

all unpaid administrative expenses of the estates after the going concern sales of the Debtors,

including amounts necessary to properly wind down the Debtors' estates.

                   7.    Part of AlixPartners' role in these Chapter 11 Cases is to monitor the

amount outstanding, and actively liquidity, under the DIP Facility. The Debtors' balance under

the DIP Facility is approximately $14.8 million less than what was projected in the DIP Budget,

as of the week ending June 28, 2019.

                   8.    An additional part of AlixPartners' role in these Chapter 11 Cases is to

assist the Debtors in the preparation of their schedules of assets and liabilities. While those

schedules will be filed in the near future, AlixPartners employees working under my supervision

have completed a preliminary review of the assets held by the following entities:

                        Bloom That, Inc.: This entity's only material asset appears to be a
                         customer list of unknown, and likely de minimis, value.

                        FlowerFarm, Inc.: This entity appears to have no, or no material, assets at
                         all.

                        FSC Denver LLC: This entity's only material asset appears to be a single
                         operating real estate lease (as a tenant) that it is seeking to reject pursuant
                         to the Omnibus Motion of the Debtors for an Order (I) Authorizing the
                         Debtors to (A) Reject Certain Unexpired Leases Nunc Pro Tunc to the
                         Rejection Effective Date and (B) Abandon any Personal Property that
                         Remains at the Facilities and (II) Granting Certain Related Relief
                         (D.I. 252) (the "Rejection Motion").

                        FSC Phoenix LLC: This entity's only material asset also appears to be a
                         single operating real estate lease (as a tenant) that it also is seeking to
                         reject pursuant to the Rejection Motion.




                                                   -3-

RLF1 21497705v.1
                   Case 19-11240-LSS     Doc 291       Filed 07/02/19    Page 4 of 4



I declare under penalty of perjury that the foregoing is true and correct.

Dated: July 2, 2019
                                                   /s/ Alan D. Holtz
                                                   Alan D. Holtz
                                                   Chief Restructuring Officer
                                                   FTD Companies, Inc.




                                                 -4-

RLF1 21497705v.1
